NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted November 2, 2020
                                Decided November 3, 2020

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        DIANE P. WOOD, Circuit Judge


No. 20‐1357

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 3:10‐CR‐30179‐SMY‐1

GARY E. SHIELDS,                                   Staci M. Yandle,
    Defendant‐Appellant.                           Judge.


                                        ORDER

       Gary Shields pleaded guilty to possessing child pornography, 18 U.S.C.
§ 2252(a)(4)(B), (b)(2), and was sentenced to 120 months’ imprisonment followed by a
lifetime of supervised release. During his first year of release, Shields violated several
conditions of his supervision, including accessing child pornography from the
internet. After the government moved to revoke his release, Shields admitted to the
violations. The district court revoked his supervised release and sentenced him to 18
months’ reimprisonment followed by a lifetime of supervised release. Shields filed a
timely notice of appeal and seeks to challenge his sentence. His appointed counsel,
however, asserts that all potential appellate arguments are frivolous, moves to
No. 20‐1357                                                                         Page 2

withdraw, and asks us to dismiss the appeal. See Anders v. California, 386 U.S. 738, 744
(1967). We agree with counsel and therefore grant the motion to withdraw and dismiss
the appeal.

       Although the Constitution does not automatically entitle a defendant to counsel
in revocation proceedings, we nonetheless analyze counsel’s motion to withdraw under
the Anders safeguards to ensure careful consideration of potential issues.
See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Counsel’s brief explains the
nature of the case and addresses the issues that an appeal of this kind may be expected
to involve. Because his analysis appears thorough, and Shields did not respond,
see CIR. R. 51(b), we limit our review to the subjects counsel has discussed.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). Counsel assures us that, after
discussing the risks and benefits of contesting the validity of Shield’s admission to
violating his conditions of supervised release, Shields stated that he wishes to challenge
only his sentence. So counsel appropriately does not discuss any potential issues about
the revocation itself. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

         Counsel first contemplates a challenge to the 18‐month prison term on the basis
that it exceeds the guidelines range of 5 to 11 months, see U.S.S.G. § 7B1.4(a), and he
rightly concludes the challenge would be pointless. We would vacate the sentence only
if it were plainly unreasonable. See United States v. Jones, 774 F.3d 399, 403 (7th Cir.
2014). Shields’s prison term is not. It is below the statutory maximum of 24 months, and
to arrive at it, the court reasonably weighed the 18 U.S.C. § 3553(a) sentencing
factors. See 18 U.S.C. § 3583(e)(3). The court noted that Shields was a victim of child
sexual abuse, see id. at § 3553(a)(1), attended sex offender treatment, see
id. at § 3553(a)(2)(D), and asserted that he wanted to get better. But the court
permissibly found that his violations—which were similar to his underlying offense,
see id. at § 3553(a)(1)—were “extremely significant and extremely troubling”: He
admitted to masturbating in public and viewing child pornography online, and he was
discharged from the treatment program after bullying its staff and members. The
district court also reasonably cited the need to deter Shields’s conduct. See
id. at § 3553(a)(2)(B). Shields had boasted to his probation officer that he could satisfy
his sex addiction undetected, and the treatment program’s therapist opined that Shields
was unwilling to change. The court thus soundly concluded that Shields posed a
substantial threat to the public, see id. at § 3553(a)(2)(C), warranting an upward
variance. See U.S.S.G. § 7B1.4, cmt. 3. Given the court’s explanation and its consistency
with the guidelines’ commentary, Shields could not reasonably argue that the 18‐month
prison term was plainly unreasonable.
No. 20‐1357                                                                           Page 3



       Next, counsel considers whether Shields could mount a plausible substantive
challenge to his lifetime term of supervised release. Like his term of imprisonment, we
would reverse this portion of his sentence only if it were plainly unreasonable. See Jones,
774 F.3d at 403. Counsel correctly concludes that the substantive argument would be
hopeless. For offenses involving minor victims, 18 U.S.C. § 3583(k) authorizes a term of
five years to life. And because the guideline range is one year to life, see U.S.S.G.
§ 5D1.2(b)(2), we would presume that the life sentence was substantively reasonable.
See United States v. Lickers, 928 F.3d 609, 621 (7th Cir. 2019). Counsel cannot identify, nor
can we discern, any reason to disturb that presumption.

        Counsel also considers a procedural point: whether the district court reversibly
erred by not stating on the record the guidelines range for the term of supervised
release. He observes accurately that a sentencing court must correctly calculate the
guidelines range, see Hawkins v. United States, 706 F.3d 820, 822 (7th Cir. 2013), and if the
court fails to do so, the omission is subject to harmless‐error analysis. See United States v.
Shelton, 905 F.3d 1026, 1031 (7th Cir. 2018). Any omission here was necessarily harmless.
The probation officer correctly told the district court that the guidelines recommend a
life term of supervised release, U.S.S.G. § 5D1.2(b)(2), and the parties likewise
acknowledged to the court that Shields could be sentenced for life. Given the
uncontested guidelines’ recommendation of lifetime supervised release for sex offense
felonies, Shields could not plausibly argue that the absence of a statement from the
court reiterating the guideline range is reversible error.

        Lastly, counsel rightly concludes that it would be frivolous to challenge the
district court’s amendment to a condition of Shields’s supervision at the sentencing
hearing. In light of recent case law, see United States v. Lee, 950 F.3d 439, 447 (7th Cir.
2020), the court revised one condition to provide that only the court (not a probation
officer) could approve Shields’s internet‐connected devices. Before the hearing, Shields
signed a waiver of any objections to the conditions of release. After the judge amended
the one condition at the hearing, Shields orally confirmed that he had no objections. As
counsel’s brief recognizes, these actions waived any appellate challenge to the
conditions. See United States v. Dodds, 947 F.3d 473, 476 (7th Cir. 2020).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.